EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with  Zhuo Xu on 10/28/2021.

1. 	(Currently Amended) An information processing apparatus that includes the controller circuit with storage and display device, comprising:
	a web server; and
	a web browser, wherein
	the web server is configured to
	receive a screen display HTTP request from the web browser,
	determine that the web browser is an old-type web browser, if "NetFront" as a browser name and "3.x" as a version are described in a user agent header included in the screen display HTTP request,
	determine that the web browser is not the old-type web browser, if "NetFront" as the browser name and/or "3.x" as the version are/is not described in the user agent header included in the screen display HTTP request,
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding an image to be 
	if the web server determines that the web browser is the old-type web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data, and 
	return the first HTTP response or the second HTTP response to the web browser, and wherein
	the web browser is configured to
	when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image, and
	when the web browser receives the second HTTP response from the web server, send an image data obtain HTTP request including link information included in the second HTML data to the web server, receive image data from the web server, and embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image, and
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding the image to be displayed on the screen, and the web server creates a first HTTP response including a header and a created first HTML data, and returns the created first HTTP response to the web browser,
	if the web browser determines that the first HTML data included in the received first HTTP response does not include link information of the image, it decodes the encoded image data included in the first HTML data, and the web browser displays a screen including the decoded image on the display device,
	if the web server determines that the web browser is the old-type web browser, create second HTML data including the link information of the image to be displayed on the screen, and creates the second HTTP response including a header and a created second HTML data, and returns the created second HTTP response to the web browser including the link information included in the second HTML data to the web server,
	the web server receives the image data obtain HTTP request from the web browser and reads the image data identified by the link information included in the image data obtain HTTP request from the storage device, the web server sends the read image data to the web browser, and
	the web browser embeds all the received image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image on the display device and return the first HTTP response or the second HTTP response to the web browser.

2.	(Canceled) 

3.	(Canceled) 

4.	(Previously presented) The information processing apparatus according to claim 1, wherein
	the web server is configured to

	if the web server determines that the sender is the web browser in the information processing apparatus,
		determine whether or not the web server has determined whether or not the web browser is the old-type web browser, on a basis of a history in which the web server determined whether or not the web browser is the old-type web browser on a basis of the screen display HTTP request previously received,
		if the web server has determined whether or not the web browser is the old-type web browser, create the first HTML data or the second HTML data depending on whether or not the web browser is the old-type web browser, that the web server has determined, and
		if the web server has not determined whether or not the web browser is the old-type web browser, determine whether or not the web browser is the old-type web browser, and
	if the web server determines that the sender is not the web browser in the information processing apparatus,
		determine whether or not the web browser is the old-type web browser.

5. 	(Currently Amended) A non-transitory computer readable recording medium that records a web application program, the web application program causing a web server of an information processing apparatus, the information processing apparatus that includes the controller circuit with storage and display devicecomprising: a web server and a web browser, wherein the web server is configured to 
	receive a screen display HTTP request from the web browser,
	determine that the web browser is an old-type web browser, if "NetFront" as a browser name and "3.x" as a version are described in a user agent header included in the screen display HTTP request,
	determine that the web browser is not the old-type web browser, if "NetFront" as the browser name and/or "3.x" as the version are/is not described in the user agent header included in the screen display HTTP request,
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding an image to be displayed on the screen, and create a first HTTP response including the first HTML data,
	if the web server determines that the web browser is the old-type web browser, create second HTML data including link information of the image, and create a second HTTP response including the second HTML data, and
	return the first HTTP response or the second HTTP response to the web browser, and wherein
	the web browser is configured to
	when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image, and
, and 
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding the image to be displayed on the screen, and the web server creates a first HTTP response including a header and a created first HTML data, and returns the created first HTTP response to the web browser,
	if the web browser determines that the first HTML data included in the received first HTTP response does not include link information of the image, it decodes the encoded image data included in the first HTML data, and the web browser displays a screen including the decoded image on the display device,
	if the web server determines that the web browser is the old-type web browser, create second HTML data including the link information of the image to be displayed on the screen, and creates the second HTTP response including a header and a created second HTML data, and returns the created second HTTP response to the web browser including the link information included in the second HTML data to the web server,
	the web server receives the image data obtain HTTP request from the web browser and reads the image data identified by the link information included in the image data obtain HTTP request from the storage device, the web server sends the read image data to the web browser, and
	the web browser embeds all the received image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image on the display device and return the first HTTP response or the second HTTP response to the web browser.

6. 	(Currently Amended) An information processing system that includes the controller circuit with storage and display device, comprising:
	a web browser; and
	a web server, wherein
	the web server is configured to
	receive a screen display HTTP request from the web browser,
	determine that the web browser is an old-type web browser, if "NetFront" as a browser name and "3.x" as a version are described in a user agent header included in the screen display HTTP request,
	determine that the web browser is not the old-type web browser, if "NetFront" as the browser name and/or "3.x" as the version are/is not described in the user agent header included in the screen display HTTP request,
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding an image to be displayed on the screen, and create a first HTTP response including the first HTML data,
 second HTML data including link information of the image, and create a second HTTP response including the second HTML data, and
	return the first HTTP response or the second HTTP response to the web browser, and wherein
	the web browser is configured to
	when the web browser receives the first HTTP response from the web server, decode encoded image data included in the first HTML data, and display a screen including decoded image, and
	when the web browser receives the second HTTP response from the web server, send an image data obtain HTTP request including link information included in the second HTML data to the web server, receive image data from the web server, and embed the image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image,and 
	if the web server determines that the web browser is not the old-type web browser, create first HTML data including data obtained by encoding the image to be displayed on the screen, and the web server creates a first HTTP response including a header and a created first HTML data, and returns the created first HTTP response to the web browser,
	if the web browser determines that the first HTML data included in the received first HTTP response does not include link information of the image, it decodes the encoded image data included in the first HTML data, and the web browser displays a screen including the decoded image on the display device,
	if the web server determines that the web browser is the old-type web browser, create second HTML data including the link information of the image to be displayed on the screen, and creates the second HTTP response including a header and a created second HTML data, and returns the created second HTTP response to the web browser including the link information included in the second HTML data to the web server,
	the web server receives the image data obtain HTTP request from the web browser and reads the image data identified by the link information included in the image data obtain HTTP request from the storage device, the web server sends the read image data to the web browser, and
	the web browser embeds all the received image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image on the display device and return the first HTTP response or the second HTTP response to the web browser.

7-9.	(Canceled)


REASONS FOR ALLOWANCE

The following is an examiner's statement of reasons for allowance: Claims 1 and 4-6  are allowed over the prior art of record,  Jennings et al. (Pub No: US 2006/0230344) in view of Nakashima (Pub No: US 2012/0226990 A1).

if the web browser determines that the first HTML data included in the received first HTTP response does not include link information of the image, it decodes the encoded image data included in the first HTML data, and the web browser displays a screen including the decoded image on the display device,
if the web server determines that the web browser is the old-type web browser, create second HTML data including the link information of the image to be displayed on the screen, and creates the second HTTP response including a header and a created second HTML data, and returns the created second HTTP response to the web browser including the link information included in the second HTML data to the web server,
the web server receives the image data obtain HTTP request from the web browser and reads the image data identified by the link information included in the image data obtain HTTP request from the storage device, the web server sends the read image data to the web browser, and
the web browser embeds all the received image data in the second HTML data included in the second HTTP response received from the web server to thereby display a screen including the image on the display device and return the first HTTP response or the second HTTP response to the web browser.” as recited in Applicant's claims 1 and 4-6. 
Claims 1 and 4-6 of the instant application are allowed over said prior art of record.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942.  The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455